899 F.2d 1228
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.John J. WANGER, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 89-3450.
United States Court of Appeals, Federal Circuit.
March 16, 1990.Rehearing Denied April 10, 1990.Suggestion for Rehearing In Banc Declined April 20, 1990.

Before NIES and PLAGER, Circuit Judges, and ALLEN SHARP, District Judge.*
PER CURIAM.

DECISION

1
John J. Wanger appeals from the final decision of the Merit Systems Protection Board, No. SF08318910025, dated July 12, 1989, affirming the final decision of the Office of Personnel Management which denied his application for the lump-sum payment of benefits arising from the death of his brother.  We affirm.

OPINION

2
A thorough review of the record presented to us and all of the briefs including both Mr. Wanger's informal and reply briefs has been made by this court.  We are convinced that the board's findings regarding payment of the lump-sum benefit and its jurisdiction are supported by substantial evidence, and that its decision was properly made in accordance with the applicable law.  See 5 U.S.C. Sec. 7703(c) (1982).  Accordingly, we affirm on the basis of the decision below.



*
 Judge Allen Sharp of the District Court for the Northern District of Indiana, sitting by designation